Judgment in favor of plaintiff in the sum of $17,673 in a personal injury action, unanimously reversed, on the law and on the facts, the verdict vacated, and a new trial granted, without costs or disbursements, unless plaintiff stipulates to accept $10,000 in lieu of the award by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, without costs or disbursements. The jury verdict was grossly excessive in its award of damages and a verdict in excess of $10,000 is not warranted by the record. Settle order on notice. Concur—■ Botein, P. J., Breitel, Rabin and McNally, JJ.